
	
		I
		111th CONGRESS
		2d Session
		H. R. 5018
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2010
			Ms. Bean (for herself
			 and Mr. Conaway) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 31, United States Code, to direct the
		  Director of the Office of Management and Budget to improve oversight of the
		  single audit process, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Audit Reform Act of
			 2010.
		2.Sense of
			 CongressIt is the sense of
			 Congress that the Director of the Office of Management and Budget should follow
			 the recommendations of the Government Accountability Office report entitled
			 Single Audit: Opportunities Exist to Improve the Single Audit Process
			 and Oversight (GAO–09–307R), issued March 13, 2009.
		3.Oversight of the
			 single audit process
			(a)Amendment to
			 Single Audit Act
				(1)In
			 generalChapter 75 of title 31, United States Code, is amended by
			 adding at the end the following new section:
					
						7508.Oversight and
				evaluation
							(a)Oversight and
				evaluationThe Director, or
				the head of the office or entity designated by the Director under subsection
				(c), shall monitor the risk, cost-benefit, efficiency, and effectiveness of the
				implementation by Federal agencies of this chapter by—
								(1)evaluating such implementation
				governmentwide; and
								(2)identifying additional guidance and
				resources necessary to improve such implementation, including revisions to
				regulations, best practices, and processes.
								(b)ReportThe Director, or the head of the office or
				entity designated by the Director under subsection (c), shall submit to the
				Committee on Homeland Security and Governmental Affairs of the Senate, the
				Committee on Oversight and Government Reform of the House of Representatives,
				and the Comptroller General of the United States a report that includes the
				findings under subsection (a). The report shall be submitted not later than
				September 30 of each year and shall cover the previous year.
							(c)Designation of
				oversight entityThe Director
				of the Office of Management and Budget shall designate an office in the Office
				of Management and Budget or another Federal entity to act on behalf of the
				Director under subsection (a) and submit to the Committee on Homeland Security
				and Governmental Affairs of the Senate, the Committee on Oversight and
				Government Reform of the House of Representatives, and the Comptroller General
				of the United States a report that describes such office or entity and the
				resources made available to such office or entity to adequately implement the
				provisions of this section.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 75 of
			 title 31, United States Code, is amended by inserting after the item relating
			 to section 7507 the following new item:
					
						
							7508. Oversight and
				evaluation.
						
						.
				(b)Simplified audit
			 process
				(1)EvaluationThe Director, or the head of the office or
			 entity designated by the Director under section 7508(c) of title 31, United
			 States Code, shall evaluate the process for the single audit and the
			 program-specific audit under chapter 75 of title 31, United States Code, to
			 identify simplified alternatives for achieving the purposes of the Single Audit
			 Act of 1984 (Public Law 98–502; 98 Stat. 2327; 31 U.S.C. 7501 note) and the
			 Single Audit Act Amendments of 1996 (Public Law 104–156; 110 Stat. 1396; 31
			 U.S.C. 7501 note) for the audits of small recipients that also achieve the
			 proper balance between risk and cost-effective accountability for small and
			 large recipients.
				(2)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Director, or the head of the office or entity
			 designated by the Director under section 7508(c) of title 31, United States
			 Code, shall submit to the Committee on Homeland Security and Governmental
			 Affairs of the Senate, the Committee on Oversight and Government Reform of the
			 House of Representatives, and the Comptroller General of the United States, a
			 report on the results of the evaluation under paragraph (1).
				(3)DefinitionsIn
			 this subsection:
					(A)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
					(B)Large
			 recipientThe term large recipient means a
			 non-Federal entity that expends a total amount of Federal awards equal to or in
			 excess of $300,000 or such other amount specified by the Director under section
			 7502(a)(3) of title 31, United States Code, in any fiscal year.
					(C)Non-Federal
			 entityThe term non-Federal entity has the meaning
			 given that term under section 7501 of title 31, United States Code.
					(D)Small
			 recipientThe term
			 small recipient means a non-Federal entity that expends a total
			 amount of Federal awards of less than $300,000 or such other amount specified
			 by the Director under section 7502(a)(3) of title 31, United States Code, in
			 any fiscal year.
					(c)Implementation
			 of recommendations To improve audit quality
				(1)EvaluationThe Director of the Office of Management
			 and Budget shall evaluate the implementation of the recommendations made to the
			 Office of Management and Budget by the President’s Council on Integrity and
			 Efficiency in the report entitled “Report on National Single Audit Sampling
			 Project,” dated June 2007.
				(2)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Director of the Office of Management and Budget
			 shall submit to the Committee on Homeland Security and Governmental Affairs of
			 the Senate, the Committee on Oversight and Government Reform of the House of
			 Representatives, and the Comptroller General of the United States a report on
			 the results of the evaluation under paragraph (1).
				(d)Deadline for
			 designation of oversight entityNot later than 60 days after the date of
			 the enactment of this Act, the Director of the Office of Management and Budget
			 shall designate an office in the Office of Management and Budget or another
			 Federal entity under section 7508(c) of title 31, United States Code.
			
